



Exhibit 10.2
Hartford Loan No. BHM1LLN27
ENVIRONMENTAL INDEMNITY AGREEMENT
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is executed as of
December 1, 2016 by RPT 1109 COMMERCE BOULEVARD, LLC, a Delaware limited
liability company, having its principal place of business at c/o RREEF
Management L.L.C., Deutsche Asset & Wealth Management 222 South Riverside Plaza,
Chicago, Illinois 60606-5808 (“Indemnitor”) to and for the benefit of HARTFORD
LIFE INSURANCE COMPANY, a Connecticut corporation, having an address c/o
Hartford Investment Management Company, One Hartford Plaza, Hartford, CT 06155
(together with its respective successors and assigns, “Indemnitee”) and the
other Indemnified Parties.
 
RECITALS:
WHEREAS, Indemnitee is prepared to make a loan (the “Loan”) to Indemnitor in the
principal amount of $13,000,00.00 which Loan shall be made pursuant to that
certain Fixed Rate Term Loan Agreement of even date herewith (as the same may be
amended, modified, renewed, restated, extended, substituted and replaced from
time to time, the “Loan Agreement”) and is secured by, among other things, a
Mortgage, Security Agreement and Fixture Filing of even date herewith from
Indemnitor to the trustee named therein for the benefit of Indemnitee (as the
same may be amended, modified, renewed, restated, extended, substituted and
replaced from time to time, the “Mortgage”) encumbering, among other things,
certain real property located in Logan Township, New Jersey, more particularly
described in Exhibit A attached hereto.
WHEREAS, Indemnitee is unwilling to make the Loan unless Indemnitor agrees to
provide the indemnifications, representations, warranties, covenants and other
matters described in this Agreement for the benefit of Indemnified Parties.
WHEREAS, Indemnitor is entering into this Agreement to induce Indemnitee to make
the Loan.
AGREEMENT:
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
Indemnified Parties as follows:
1.Definitions.
(a)    As used in this Agreement, the following terms shall have the following
meanings:


Commerce Center


Environmental Indemnity

--------------------------------------------------------------------------------





“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, administrative order, any
administrative policy, protocol or guideline and the like, as well as common
law, relating to (i) protection of human health or the environment, (ii)
Hazardous Substances, and/or (iii) liability for or costs of other actual or
threatened danger to human health or the environment. The term “Environmental
Law” includes the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act (including
the Superfund Amendments and Reauthorization Act of 1986); the Emergency
Planning and Community Right-to-Know Act; the Hazardous Materials Transportation
Act; the Resource Conservation and Recovery Act (including Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and the Industrial Site Recovery Act, N.J.S.A. 13 K:
1-6, et. seq. and Spill Compensation and Control Act, N.J.S.A. 58:10-23.11 et.
seq. and the rules and regulations promulgated thereunder. The term
“Environmental Law” also includes any present and future federal, state and
local laws, statutes ordinances, rules, regulations, permits or authorizations
and the like, as well as common law, that (a) condition transfer of property
upon a negative declaration or other approval of a Governmental Authority of the
environmental condition of the Property; and/or (b) require notification or
disclosure of Releases of Hazardous Substances or other environmental condition
of the Property to any Governmental Authority or other Person, whether or not in
connection with transfer of title to or interest in property.
“Environmental Lien” means any and all liens and other encumbrances imposed
pursuant to any Environmental Law, whether due to any act or omission of
Indemnitor or any other Person.
“Environmental Reports” means any and all environmental reports with respect to
the Property delivered to Indemnitee in connection with the Loan and described
on Exhibit B attached hereto.
“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, urea formaldehyde foam
insulation, lead-containing materials, radon, radioactive materials, flammables
and explosives, but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in properties similar to the Property for the
purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Laws.


-2-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





“Indemnified Parties” means Indemnitee, any Person who is or will have been
involved in the origination of the Loan, any Person who is or will have been
involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, any Person
who may hold or acquire or will have held a full or partial interest in the Loan
(including Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties) as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including any other Person who holds or
acquires, or will have held, a participation or other full or partial interest
in the Loan or the Property, whether during the term of the Loan or as a part
of, or following, a foreclosure of the Loan and including any successors by
merger, consolidation or acquisition of all or a substantial portion of
Indemnitee's assets and business).
“Investors” means collectively, any purchaser, transferee, assignee, servicer,
participant or investor of or in the Loan.
“Losses” means any losses, damages, costs, fees, expenses, claims, suits,
judgments, awards, liabilities (including strict liabilities), obligations,
debts, diminutions in value, fines, penalties, charges, costs of Remediation
(whether or not performed voluntarily), amounts paid in settlement, foreseeable
and unforeseeable consequential damages, litigation costs, attorneys' fees,
engineers' fees, environmental consultants' fees, and investigation costs
(including costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings, actions, claims, suits, judgments or
awards.
“Release” means any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
“Remediation” means any (i) response, remedial, removal, or corrective action
with respect to Hazardous Substances; (ii) activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; (iii)
actions to prevent, cure or mitigate any Release; (iv) any action to comply with
any Environmental Laws or with any permits issued pursuant thereto; and/or (v)
any inspection, investigation, study, monitoring, assessment, audit, sampling
and testing, laboratory or other analysis, or evaluation relating to any
Hazardous Substances and/or any other environmental condition in, on or under
the Property.
(b)    Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to such terms in the Loan Agreement.
(c)    Unless otherwise noted, all “Section” references shall be to Sections of
this Agreement. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement


-3-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





as a whole and not to any particular provision of this Agreement. Unless
otherwise specified, all meanings attributed to defined terms herein shall be
equally applicable to both the singular and plural forms of the terms so
defined. All references to any Loan Document shall mean such document as it is
constituted as of the date hereof, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
2.    Environmental Representations and Warranties. Indemnitor hereby represents
to and for the benefit of Indemnified Parties that except as otherwise disclosed
by the Environmental Reports: (a) to Indemnitor’s knowledge, there are no
Hazardous Substances or underground storage tanks in, on, or under the Property,
except those that are both (i) in compliance with all Environmental Laws and in
compliance with all permits issued pursuant thereto and (ii) fully disclosed to
Indemnitee in writing pursuant to the Environmental Report; (b) to the best
knowledge of Indemnitor, there are no past or present Releases in, on, under or
from the Property which have not been fully remediated in accordance with all
Environmental Laws; (c) Indemnitor does not know of, and has not received, any
written or oral notice or other communication from any Person (including a
Governmental Authority) relating to any threat of any Release migrating to the
Property; (d) to the best knowledge of Indemnitor, there is no past or present
non-compliance with any Environmental Law, or with permits issued pursuant
thereto, in connection with the Property which has not been fully remediated in
accordance with all Environmental Laws; and (e) Indemnitor does not know of, and
has not received, any written or oral notice or other communication from any
Person (including a Governmental Authority) relating to Hazardous Substances or
Remediation thereof in connection with the Property, of possible liability of
any Person pursuant to any Environmental Law in connection with the Property,
any other environmental conditions in connection with the Property or any other
property previously owned or operated in common with all or any part of the
Property (whether or not such property shall have been combined with all or any
of the Property in a single property description), or any actual or potential
administrative or judicial proceedings in connection with any of the foregoing.
Indemnitor has delivered to Indemnitee, in writing, any and all information
relating to environmental conditions in, on, under or from the Property that is
known to Indemnitor (including any condition fully remediated in accordance with
Environmental Laws), including any reports relating to Hazardous Substances in,
on, under or from the Property and/or to the environmental condition of the
Property.
3.    Environmental Covenants. Indemnitor covenants and agrees that: (a) all
uses and operations on or of the Property, whether by Indemnitor or any other
Person, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto; (b) there shall be no Releases in, on, under or from the
Property, except those that are both (i) in compliance with all Environmental
Laws and with permits issued pursuant thereto and (ii) fully disclosed to
Indemnitee in writing; (c) there shall be no Hazardous Substances in, on, or
under the Property, except those that are both (i) in compliance with all
Environmental Laws and in compliance with all permits issued pursuant thereto
and (ii) fully disclosed to Indemnitee in writing; (d) Indemnitor shall keep the
Property free and clear of all Environmental Liens; (e) Indemnitor shall, at its
sole cost and expense, fully and expeditiously cooperate in all activities
pursuant to Section 4, including providing all relevant information and making
knowledgeable Persons available for interviews and, at its sole cost and
expense, performing any environmental site assessment or other investigation of
environmental conditions in connection with the Property, pursuant to any
reasonable written request of Indemnitee


-4-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





(including sampling, testing and analysis of soil, water, air, building
materials, and other materials and substances whether solid, liquid or gas), and
sharing with Indemnitee the reports and other results thereof, and Indemnitee
and the other Indemnified Parties shall be entitled to rely on such reports and
other results thereof; (f) Indemnitor shall, at its sole cost and expense,
comply with all reasonable written requests of Indemnitee to (i) effectuate
Remediation of any condition existing in violation of Environmental Laws
(including a Release) in, on, under or from the Property; (ii) comply with any
Environmental Law; (iii) comply with any directive from any Governmental
Authority; and (iv) take any other reasonable action necessary or appropriate
for protection of human health or the environment and/or the value of the
Property; (g) Indemnitor shall not do, or allow any Tenant or other user of the
Property to do, any act that (i) materially increases the dangers to human
health or the environment, poses an unreasonable risk of harm to any person
(whether on or off the Property), (ii) violates any Environmental Laws and
permits issued pursuant thereto, (iii) violates the requirements of any insurer
providing insurance for the Property; and (h) Indemnitor shall immediately
notify Indemnitee in writing of (i) any presence of any Hazardous Substance in,
on or under the Property; (ii) any Release or threatened Release in, on, under,
from or migrating towards the Property; (iii) any non-compliance with any
Environmental Laws related in any way to the Property; (iv) any actual or
potential Environmental Lien; (v) any required or proposed Remediation relating
to the Property; and (vi) any written or oral notice or other written
communication of which Indemnitor becomes aware from any source whatsoever
(including a Governmental Authority) relating in any way to (A) Hazardous
Substances or Remediation thereof, (B) possible liability of any Person pursuant
to any Environmental Law or other environmental conditions in connection with
the Property, or (C) any actual or potential (as expressed in writing)
administrative or judicial proceedings in connection with anything referred to
in this Agreement.
4.    Indemnified Rights/Cooperation and Access. In the event that any
Indemnified Party has a good faith belief that Indemnitor is not in material
compliance with its warranties, covenants and agreements contained in the Loan
Documents relating to compliance with any Environmental Laws, then upon
reasonable notice from any Indemnified Party, Indemnitor shall, at Indemnitor's
sole cost and expense, promptly cause an engineer or consultant satisfactory to
such Indemnified Party (in the exercise of its reasonable judgment) to conduct
an environmental assessment or audit (the scope of which shall be determined in
the judgment of such Indemnified Party) and take any samples of soil,
groundwater or other water, air, or building materials or any other testing
requested by such Indemnified Party (in the judgment of such Indemnified Party)
and promptly deliver to Indemnified Parties the results of any such assessment,
audit, sampling or other testing. Notwithstanding the foregoing, if (i) such
results are not delivered to Indemnified Parties within a reasonable period, or
(ii) any Indemnified Party has a good faith belief that Indemnitor is not in
material compliance with its warranties, covenants and agreements relating to
compliance with any Environmental Laws, which non-compliance, in the good faith
judgment of such Indemnified Party, endangers any Tenant of the Property or
their guests or the general public or may materially and adversely affect the
value of the Property, then upon reasonable prior notice to Indemnitor, any
Indemnified Party and any other Person designated by any Indemnified Party,
including any receiver, any representative of a Governmental Authority, and/or
any environmental consultant, shall have the right, but not the obligation, to
enter upon the Property at all reasonable times to assess any and all aspects of
the environmental condition of the Property and its use, including conducting
any environmental assessment or audit (the scope of which shall be determined


-5-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





in the judgment of such Indemnified Party) and taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
testing deemed necessary or appropriate by such Indemnified Party (in the
judgment of such Indemnified Party). All costs and expenses incurred by any
Indemnified Party pursuant to this Section 4 shall be paid by, or, if paid by
any Indemnified Party, reimbursed by Indemnitor within the Demand Period, and
shall accrue interest at the Default Rate from the expiration of the Demand
Period until paid by Indemnitor. Indemnitor shall cooperate with and provide any
Indemnified Party and any such person designated by such Indemnified Party with
access to the Property. Indemnitor covenants and agrees, at its sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) any presence
of any Hazardous Substances in, on, above or under the Property; (b) any past,
present or threatened Release in, on, above, under or from the Property; (c) any
actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other Release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from the Property of any Hazardous Substances; (d) any
actual or proposed Remediation at any time in, under, on or above the Property;
(e) any past, present or threatened non-compliance or violations of any
Environmental Laws (or permits issued pursuant to any Environmental Law) in
connection with the Property or operations thereon, including any failure by
Indemnitor, any other Borrower Party, and/or any Tenant or other user of the
Property to comply with any order of any Governmental Authority in connection
with any Environmental Laws; (f) the imposition, recording or filing, or the
threatened imposition, recording or filing, of any Environmental Lien
encumbering the Property; (g) any administrative processes or proceedings or
judicial proceedings in any way connected with any matter addressed in this
Agreement; (h) any past, present or threatened injury to, destruction of or loss
of natural resources in any way connected with the Property, including costs to
investigate and assess Losses; (i) any acts of Indemnitor, any other Borrower
Party, and/or any Tenant or other user of the Property in arranging for disposal
or treatment, or arranging with a transporter for transport for disposal or
treatment, of Hazardous Substances directly or indirectly affecting the
Property, at any facility or incineration vessel containing Hazardous
Substances; (j) any acts of Indemnitor, any other Borrower Party, and/or any
Tenant or other user of the Property in accepting any Hazardous Substances
affecting the Property for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death, or property or other
damage arising under any statutory or common law or tort law theory, including
damages assessed for private or public nuisance or for the conducting of an
abnormally dangerous activity on or near the Property; and (l) any
misrepresentation set forth in this Agreement or the Loan Agreement or any
breach or failure to perform any warranty, covenant or other obligations
pursuant to this Agreement, the Loan Agreement, the Note or the Mortgage related
to Hazardous Substances; provided, however, that the foregoing shall not be
construed to require indemnification of Losses suffered by an Indemnified Party
resulting solely from such party’s gross negligence or willful misconduct.
5.    Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitor shall defend itself and Indemnified
Parties (if requested by any Indemnified Party, in the name of such Indemnified
Party) by attorneys and other


-6-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





professionals approved by Indemnified Parties (such approval not to be
unreasonably withheld) from and against any action, suit, claim, demand, dispute
or proceeding (collectively, an “Enforcement Action”) arising or in any way
connected, whether directly or indirectly, to any actual or alleged violation of
the representations, warranties and covenants in Sections 2 and 3.
Notwithstanding the foregoing, Indemnified Parties may, in their discretion and
at Indemnitor's sole cost and expense, engage their own attorneys and other
professionals to defend them from and against, or assist them in, any such
Enforcement Action. Indemnitor may not compromise or settle any such Enforcement
Action without the consent of Indemnitee (which consent may be issued or
withheld in Indemnitee’s judgment) unless the claimant agrees as part of the
compromise or settlement that Indemnified Parties shall have no responsibility
or liability for the payment or discharge of any amount agreed upon or other
obligation to take any other action or any other exposure to liability to such
claimant (in which case, Indemnitee’s consent shall not be required).
Notwithstanding the foregoing and at the option of Indemnified Parties, if
Indemnified Parties engage their own attorneys to defend them from and against,
or assist them in, any Enforcement Action, such Indemnified Parties and their
attorneys shall control the resolution of any Enforcement Action, provided that
no compromise or settlement shall be entered without Indemnitor's consent (which
consent shall not be unreasonably withheld). Within the Demand Period,
Indemnitor shall pay or, in the discretion of Indemnified Parties, reimburse
Indemnified Parties for payments made, for all reasonable fees and disbursements
of attorneys, engineers, environmental consultants, laboratories and other
professionals engaged by and/or on behalf of Indemnified Parties.
6.    Unimpaired Liability. The liability of Indemnitor under this Agreement
shall in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Loan Agreement, the Note, the Mortgage or any of the other Loan Documents. In
addition, the liability of Indemnitor under this Agreement shall in no way be
limited or impaired by (a) any extensions of time for performance required by
the Loan Agreement, the Note, the Mortgage or any of the other Loan Documents,
(b) any sale or transfer of all or part of the Property, whether following
foreclosure of the Mortgage or otherwise, (c) any exculpatory provision in the
Note, the Mortgage, or any of the other Loan Documents otherwise limiting
Indemnitee's recourse to the Property or to any other security for the
Obligations, or limiting Indemnitee's rights to a deficiency judgment against
Indemnitor, (d) the accuracy or inaccuracy of the representations and warranties
made by Indemnitor under the Loan Agreement, the Note, the Mortgage or any of
the other Loan Documents or by Indemnitor herein, (e) the release, waiver or
discharge of any Indemnitor or any other Person from performance or observance
of any of the agreements, covenants, terms or condition contained in any of the
other Loan Documents by operation of law, Indemnitee's voluntary act, or
otherwise, (f) the release or substitution in whole or in part of any security
for the Obligations, (g) Indemnitee's failure to record the Mortgage or file any
UCC financing statements (or Indemnitee's improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Obligations, (h) any exercise or
non-exercise by Indemnitee of any right or privilege under this Agreement or any
of the other Loan Documents, or (i) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to any Indemnitor or any Affiliate of any Indemnitor, or any action by
any trustee or receiver or by any court in any such proceeding; and, in any such
case, whether with or without notice to Indemnitor and with or without
consideration.


-7-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





7.    Enforcement. Indemnified Parties may enforce the obligations of Indemnitor
under this Agreement without first resorting to, or exhausting any security or
collateral under, or without first having recourse pursuant to, the Loan
Agreement, the Note, the Mortgage, or any of the other Loan Documents or any of
the Property, through foreclosure proceedings or otherwise, provided, however,
that nothing herein shall inhibit or prevent Indemnitee from suing on the Note,
foreclosing, or exercising any power of sale under, the Mortgage, or exercising
any other rights and remedies thereunder. This Agreement is not collateral or
security for the Obligations, unless Indemnitee expressly elects in writing to
make this Agreement additional collateral or security for the Obligations, which
Indemnitee is entitled to do in its discretion. It is not necessary for a
Potential Default or an Event of Default to have occurred for Indemnified
Parties to exercise their rights pursuant to this Agreement. Notwithstanding any
provision of the Loan Agreement, the Note, the Mortgage or any other Loan
Document, the obligations pursuant to this Agreement are exceptions to any
non-recourse or exculpation provision of the Loan Documents (including the terms
and conditions set forth in Article 12 of the Loan Agreement) and Indemnitor is
fully and personally liable for such obligations, and such liability is not
limited to the original or amortized principal balance of the Loan or the value
of the Property.
8.    Survival. The obligations and liabilities of Indemnitor under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Mortgage
(each, a “Survival Event”); provided, however, in no event shall Indemnitor be
responsible or liable to any Indemnified Party under the foregoing
indemnification provisions in Section 4 above to the extent that Indemnitor can
prove that any such liabilities and obligations arose solely from Hazardous
Substances that:  (A) (i) were not present on or a threat to the Property on or
prior to the date that Indemnitee or its nominee acquired exclusive, actual and
physical possession and operational control of the Property, whether by
foreclosure, exercise of power of sale, delivery of a deed in lieu of
foreclosure or otherwise, and (ii) were not the result of any act or omission of
Indemnitor or any of Indemnitor’s affiliates, agents or contractors, or (B) were
not present on or a threat to the Property on or prior to the date of the
consummation of an Assumption in accordance with the provisions of, and subject
to the conditions set forth in, Section 8.3 of the Loan Agreement, including
without limitation, the delivery to Indemnitee of an environmental indemnity
agreement from the applicable purchaser in form and substance reasonably
satisfactory to Indemnitee (which form may be different from the form of this
Agreement as a result of Indemnitee’s updating its standard form of
environmental indemnity agreement or as a result of specific environmental
conditions at the Property). In addition, if the Obligations are paid and
performed in full when due, the obligations and liabilities of Indemnitor under
this Agreement shall terminate and be of no further force and effect when all of
the following conditions are satisfied in full: (a) there has been no change,
between the date hereof and the date the Obligations are so paid and performed
in full (the "Trigger Date"), in any Environmental Laws, the effect of which
change will potentially make a lender or mortgagee liable in respect to any
matter for which the Indemnified Parties are entitled to indemnification
pursuant to this Agreement, notwithstanding the fact that the Obligations are
paid and performed in full; (b) Indemnitee shall have received, at Indemnitor's
expense, an environmental site assessment of the Property by an environmental
engineer reasonably acceptable to Indemnitee (which acceptance shall not be
unreasonably withheld) and in a form and scope and employing methodologies then
customarily acceptable to commercial real estate lenders


-8-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





for properties substantially similar to the Property and in the jurisdiction in
which the Property is located, dated not earlier than the Trigger Date showing,
to the reasonable satisfaction of Indemnitee, that there exists no matter for
which the Indemnified Parties are entitled to indemnification pursuant to this
Agreement; and (c) two (2) years have passed since the Trigger Date and there
exists no matter for which the Indemnified Parties are entitled to
indemnification pursuant to this Agreement.
9.    Amounts Payable; Interest. Any amounts payable to any Indemnified Parties
under this Agreement shall become due and payable within the Demand Period, and
shall bear interest at the Default Rate from the expiration of the Demand Period
until paid in full. Wherever pursuant to this Agreement it is provided that
Indemnitor pay any costs and expenses, such costs and expenses shall include
legal fees and disbursements of Indemnified Parties and shall include
reimbursements for the expenses of the in-house staff.
10.    Waivers. Indemnitor hereby: (i) waives any right or claim of right to
cause a marshaling of Indemnitor's assets or to cause Indemnitee or other
Indemnified Parties to proceed against any of the security for the Loan before
proceeding under this Agreement against Indemnitor; (ii) relinquishes all rights
and remedies accorded by law to indemnitors or guarantors, except any rights of
subrogation which Indemnitor may have, provided that the indemnity provided for
hereunder shall neither be contingent upon the existence of any such rights of
subrogation nor subject to any claims or defenses whatsoever which may be
asserted in connection with the enforcement or attempted enforcement of such
subrogation rights including any claim that such subrogation rights were
abrogated by any acts of Indemnitee or other Indemnified Parties; (iii) waives
the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by Indemnitee or
other Indemnified Parties; (iv) waives notice of acceptance hereof and of any
action taken or omitted in reliance hereon; (v) waives presentment for payment,
demand of payment, protest or notice of nonpayment or failure to perform or
observe, or other proof, or notice (other than as expressly required by the Loan
Documents) or demand (other than as expressly required by the Loan Documents);
and (vi) waives all homestead exemption rights against the obligations hereunder
and the benefits of any statutes of limitations or repose. Notwithstanding
anything to the contrary contained herein, Indemnitor hereby agrees to postpone
the exercise of any rights of subrogation with respect to any collateral
securing the Obligations until the Obligations shall have been fully and finally
paid.
11.    WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY LAW, INDEMNITOR
AND INDEMNITEE HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR
ACTION OR ANY EXERCISE OF THEIR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR THE
LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOAN OR THE PROPERTY (INCLUDING ANY
ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING
THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).
THIS WAIVER IS A MATERIAL INDUCEMENT FOR INDEMNITEE TO ENTER THIS AGREEMENT.


-9-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





12.    Subrogation. Indemnitor shall take any and all reasonable actions,
including institution of legal action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such persons
responsible for the presence of any Hazardous Substances at, in, on, under,
above or near the Property or otherwise obligated by law to bear the cost.
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor's
rights now or hereafter in such claims.
13.    Indemnitor's Representations and Warranties. Each Indemnitor represents
and warrants to and for the benefit of Indemnified Parties that:
(a)    it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; and the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly authorized
and all requisite action has been taken by Indemnitor to make this Agreement
valid and binding upon Indemnitor, and enforceable in accordance with its terms;
(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of Indemnitor and will not result in the breach of any term
or provision of the charter, by-laws, partnership or trust agreement, or other
governing instrument of Indemnitor or result in the breach of any term or
provision of, or conflict with or constitute a default under, or result in the
acceleration of any obligation under, any agreement, indenture or loan or credit
agreement or other instrument to which Indemnitor or the Property is subject, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Indemnitor or the Property is subject;
(c)    there is no action, suit, proceeding or investigation pending or, to
Indemnitor's knowledge, threatened against it which, either in any one instance
or in the aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of Indemnitor, or in any
material impairment of the right or ability of Indemnitor to carry on its
business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;
(d)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;
(e)    no approval, authorization, order, license or consent of, or registration
or filing with, any governmental authority or other person, and no approval,
authorization or consent of any other party is required in connection with this
Agreement; and
(f)    this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof, subject
only to applicable bankruptcy, insolvency and similar laws affecting the rights
of creditors generally and subject, as to enforceability, to general principles
of equity.


-10-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





14.    No Waiver. No course of dealing on the part of any Indemnified Party, nor
any failure or delay by any Indemnified Party with respect to exercising any
right, power or privilege of any Indemnified Party pursuant to this Agreement or
any of the other Loan Documents, shall operate as a waiver thereof.
15.    Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other party hereto
of (a) any notice, advice or other communication from any Governmental Authority
or any source whatsoever with respect to Hazardous Substances on, from or
affecting the Property, and (b) any legal action brought against such party or
related to the Property, with respect to which Indemnitor may have liability
under this Agreement. Such notice shall comply with the provisions of Section
18.
16.    Transfer of Loan. Indemnitee may, at no cost or expense to Indemnitor, at
any time, sell, transfer or assign the Note, the Loan Agreement, the Mortgage,
this Agreement and the other Loan Documents, and any or all servicing rights
with respect thereto, or grant participations therein or issue mortgage
pass-through certificates. Indemnitee may forward to each Investor and each
prospective Investor and any servicer, all documents and information which
Indemnitee now has or may hereafter acquire relating to Indemnitor and the
Property, whether furnished by Indemnitor, any guarantor or otherwise, as
Indemnitee determines necessary or desirable. Indemnitor agrees to cooperate,
and agrees to cause any guarantor to cooperate, with Indemnitee in connection
with any transfer made pursuant to this Section 16, including the delivery of an
estoppel certificate and such other documents as may be reasonably requested by
Indemnitee. Indemnitor shall also furnish, and Indemnitor hereby consents to
Indemnitee furnishing to such Investors, such prospective Investors or any
servicer, any and all information concerning the financial condition of
Indemnitor and any and all information concerning the Property and the Leases
similar in scope and nature to the information and documentation that was
provided by Borrower in connection with the closing and funding of the Loan as
may be requested by Indemnitee, any servicer, any Investor or any prospective
Investor in connection with any outsourcing of servicing, sale, transfer or
participation interest. No exercise by Indemnitee of any transfer rights
pursuant to the Loan Documents shall operate to release or diminish the duties,
obligations or liabilities of Indemnitor under this Agreement unless any such
release is expressly granted in writing by Indemnitee.
17.    Discretion of Indemnified Parties. Wherever pursuant to this Agreement
(i) Indemnitee (or Indemnified Parties) exercises its judgment, or any right
given to it, to approve or disapprove any item, matter or course of conduct,
(ii) any arrangement or term is to be satisfactory to Indemnitee (or Indemnified
Parties), or (iii) any other decision or determination is to be made by
Indemnitee (of Indemnified Parties), the decision of Indemnitee to approve or
disapprove, the exercise of its judgment or discretion, all decisions that
arrangements, items, course of conduct or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.
18.    Notices. All notices or other written communications hereunder shall be
made in accordance with Section 11.1 of the Loan Agreement.


-11-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





19.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
20.    No Oral Change; Entire Agreement. This Agreement, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Indemnitor or
any Indemnified Party. Any such modification, amendment, waiver, extension,
change, discharge or termination shall only be effective by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought. This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof. This Agreement is, and shall be construed to be, in
addition to (and not in lieu of) any and all other duties, responsibilities,
obligations and/or liability which Indemnitor may have to any of Indemnified
Parties pursuant to the other Loan Documents or otherwise. To the extent, if any
that the terms and conditions of this Agreement conflict with the terms and
conditions of any of the other Loan Documents, the terms and conditions imposing
the broader duties, responsibilities, obligations and/or liability on Indemnitor
shall prevail.
21.    Headings, Etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
22.    Number and Gender/Successors and Assigns; Joint and Several. All pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the person or persons referred to
may require. Without limiting the effect of specific references in any provision
of this Agreement, the term “Indemnitor” shall be deemed to refer to each and
every person comprising an Indemnitor from time to time, as the sense of a
particular provision may require, and to include the heirs, executors,
administrators, legal representatives, successors and assigns of Indemnitor, all
of whom shall be bound by the provisions of this Agreement, provided that no
obligation of Indemnitor may be assigned except with the written consent of
Indemnitee (which may be granted or withheld in Indemnitee's sole and absolute
discretion). Each reference herein to “Indemnitee” shall be deemed to include
its successors and assigns. This Agreement shall inure to the benefit of
Indemnified Parties and their respective successors and assigns forever;
provided, however, that this Agreement shall not inure to the benefit of any
party (other than the Indemnified Parties or their nominee) taking title to the
Property in connection with any (i) foreclosure sale or action and/or (ii)
deed-in-lieu of foreclosure transaction commenced by the Indemnified Parties. If
Indemnitor consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.
23.    Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Loan
Agreement, the Note, the Mortgage or the other Loan Documents or would otherwise
have at law or in equity.


-12-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





24.    Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, such provision shall be fully severable; the
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part thereof; the remaining
provisions thereof shall remain in full effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance therefrom; and
in lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as a part of such Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible to be legal,
valid and enforceable.
25.    Governing Law. This Agreement shall be governed in accordance with the
terms and provisions of the laws of the State of New Jersey.
[Remainder of this page intentionally left blank; Signature page to follow]




-13-    


 
Environmental Indemnity



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.


RPT 1109 COMMERCE BOULEVARD, LLC,
a Delaware limited liability company




By:    /s/ Anne-Marie Vandenberg
Name:    Anne-Marie Vandenberg
Title:    Vice President


STATE OF ILLINOIS        )
) ss.
COUNTY OF Cook     )
I, Mary Lynn Godlewski, a notary public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Anne-Marie Vandenberg, the Vice President of
RPT 1109 Commerce Boulevard, LLC, a Delaware limited liability company,
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he/she signed and delivered the said instrument in his/her capacity as Vice
President of such limited liability company as his/her free and voluntary act,
and as the free and voluntary act of such company, for the uses and purposes
therein set forth.
Given under my hand and official seal, this 28 day of November, 2016.


/s/ Mary Lynn Godlewski
Notary Public
My commission expires: 02-02-2018




[Signature and acknowledgment page to Environmental Indemnity Agreement]


Commerce Center
Environmental Indemnity



--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION




Real property in the Township of Logan, County of Gloucester, State of New
Jersey, described as follows:


PARCEL 1:


LOT 18


Beginning at a point of intersection on the proposed Southerly right-of-way line
of Center Square Road, County Route No. 620 (79.00 feet wide) with the
Southernmost division line of Block 44 Lot 7.05 (n/f Freightliner Corp.) and
proposed Lot 5.04; and extending thence


(1) Along said right-of-way line N 47°48'47" W, a distance of 510.20 feet to a
point; thence


(2) Leaving said right-of-way line, and along a curve concave to the South,
having a radius of 40.00 feet, an arc length of 62.83 feet, a central angle of
89°59'29" and a chord bearing of S 87°11'28" W to a point of tangency; thence


(3) S 42°11'44" W, a distance of 16.01 feet to a point of curvature; thence


(4) Along a curve, concave to the East, having a radius of 378.00 feet, an arc
distance of 48.06 feet, a central angle of 07°17'07" and a chord bearing S
38°33'10" W to a point of tangency; thence


(5) S 34°54'37" West, a distance of 110.18 feet to a point of curvature; thence


(6) Along a curve concave to the Northwest, having a radius of 466.00 feet, an
arc distance of 74.45 feet, a central angle of 09°09'16" and a chord bearing of
S 39°29'15" W to a point of tangency; thence


(7) S 44°03'51" W, a distance of 504.45 feet to a point; thence


(8) Leaving said right-of-way line, S 45°56'09" E, a distance of 520.00 feet
along the division line of Block 44, Lot 5.04 and 5.01 to a point; thence


(9) Along the division line of Block 44, Lot 7.05 (n/f Freightliner Corp.) and
Lot 5.04, N 44°03'51" E, a distance of 809.18 feet (erroneously shown as 765.34
feet on Filed Plan) to the Point and Place of BEGINNING.


PARCEL 2:




Commerce Center



--------------------------------------------------------------------------------





LOT 19


Beginning at a point on the Southeasterly right-of-way line of Commerce
Boulevard (right-of-way varies), said point being the following 6 courses and
distances from the intersection of the centerline of Commerce Boulevard, with
the extended centerline of Sharptown Road (60.00 feet wide) and the centerline
of Center Square Road, County Route No. 620 (79.00 feet wide);


(a) Leaving said intersection, S 42°11'44" W, a distance of 100.00 feet to a
point of curvature; thence


(b) Along a curve concave to the East, having a radius of 422.00 feet, an arc
length of 53.66 feet and a central angle of 07°17'07" to a point of tangency;
thence


(c) S 34°54'37" W, a distance of 110.18 feet to a point of curvature; thence


(d) Along a curve concave to the West, having a radius of 422.00 feet, an arc
length of 67.42 feet and a central angle of 09°09'14" to a point of tangency;
thence


(e) S 44°03'51" W, a distance of 504.45 feet to a point; thence


(f) Leaving said centerline, S 45°56'09" E, a distance of 44.00 feet to a point
on the right-of-way line of Commerce Boulevard and being the point of BEGINNING;
and extending thence


(1) Leaving said right-of-way, S 45°56'09" E, a distance of 520.00 feet along
the division line of Block 44, Lots 5.01 and 5.04 to a point; thence


(2) Along the division line of Block 44, Lot 7.05 (n/f Freightliner Corp.) and
Lot 5.01, S 44°03'51" W a distance of 697.90 feet to a point; thence


(3) Continuing along same, S 30°32'48" E a distance of 166.83 feet to a point;
thence


(4) Along the division line of Block 44, Lots 5.01 and 5.03, S 37°46'45" W a
distance of 302.51 feet to a point on the Easterly right-of-way line of Proposed
Road "B" (60.00 feet wide); thence


(5) Along a curve concave to the West and last described line being radial,
having a radius of 60.00 feet, an arc length of 36.78 feet and a chord bearing
of N 69°46'48" W to a point of compound curvature; thence


(6) Along a curve concave to the East, having a radius of 60.00 feet, an arc
distance of 43.36 feet and a chord bearing of N 66°38'05" W to a point of
tangency; thence


(7) N 45°55'47" W a distance of 342.53 feet to a point of curvature; thence


(8) Along a curve concave to the East having a radius of 545.00 feet, an arc
length of 329.56 feet and a chord bearing of N 28°36'23" W to a point of
tangency; thence




-2-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





(9) N 11°16'59" W, a distance of 40.63 feet to a point of curvature; thence


(10) Along a curve concave to the South having a radius of 40.00 feet, an arc
length of 56.85 feet and a chord bearing of N 29°26'04" E to a point of reverse
curvature; thence


(11) Along the Southerly curved right-of-way of Commerce Boulevard, concave to
the North, having a radius of 430.00 feet, an arc length of 195.80 feet and a
chord bearing of N 57°06'25" E to a point of tangency; thence


(12) N 44°03'51" E, continuing along the South right-of-way line of Commerce
Boulevard, a distance of 393.24 feet to a point; thence


(13) N 46°52'35" E along said Southerly right-of-way line of Commerce Boulevard,
a distance of 285.34 feet to a point; thence


(14) N 44°03'51" E along said Southerly right-of-way line of Commerce Boulevard,
a distance of 34.85 feet to the point and place of BEGINNING.


EASEMENT TRACTS


Easement Tract I


Easements for the use of the Common Internal Private Road System, Common Utility
and Service Facilities, Common Electric Service Equipment, Common Product
Transmission Lines, Pureland Easement Area as such easements are created in that
certain Declaration of Environmental Standards, as contained in Deed Book 1250,
Page 560; as modified by Amendment as contained in Deed Book 1356, Page 219; and
in that certain Declaration of Reciprocal Easement as contained in Deed Book
1250, Page 608; as modified by Amendment as contained in Deed Book 1356, Page
182.


Easement Tract II


Easement for the Common Rail Easement, as such easement is created in that
certain Rail Easement Agreement between State Mutual Life Assurance Company of
America, a Massachusetts corporation, and Shell Oil Company, a Delaware
corporation, as contained in Deed Book 2185, Page 114.


Easement Tract III


Common Easements as defined under "Article V. Easements" as contained in the
Declaration of
Restrictions for Northeast Business Center by TH/NEBC, L.P., a Texas limited
partnership, as contained in Deed Book 2765, Page 215.


Easement IV




-3-    


 
Environmental Indemnity



--------------------------------------------------------------------------------





Drainage Easement Agreement, between TH/NEBC, L.P., a Texas limited partnership
and First Security Bank, National Association, not Individually, but solely as
Owner Trustee, under TD 1996 Real Estate Trust, a Florida trust created pursuant
to a Trust Agreement dated as of April 26, 1996, and as contained in Deed Book
2765, Page 257.




Easement V


Easement for access and utilities as created by the Deed of Easements between
TH/NEBC, L.P., a Texas limited partnership and CRI Industrial Development, LP, a
Texas limited partnership, dated August 29, 1997, recorded in Deed Book 2801,
Page 155, Real Property Records of the Clerk of Gloucester County, New Jersey.


NOTE: FOR INFORMATION ONLY: Being Lot(s) 18 & 19, Block(s) 2803; Tax Map of the
Township of Logan, County of Gloucester, State of New Jersey.






-4-    


 
Environmental Indemnity



--------------------------------------------------------------------------------






EXHIBIT B
LIST OF ENVIRONMENTAL REPORTS


Phase I Environmental Assessment prepared by AEI Consultants Environmental &
Engineering Services dated November 15, 2016, AEI Project No. 365251






Commerce Center

